Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered August 6, 1998, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly precluded him from testifying about events which occurred two years prior to the commission of the crime is not preserved for appellate review (see, People v Kinchen, 60 NY2d 772; People v Rojas, 257 AD2d 429, 430). In any event, the trial court’s ruling was proper. The proposed testimony was “too slight, remote or conjectural to have any legitimate influence in determining the fact in issue” (People v Martinez, 177 AD2d 600, 601).
The defendant’s sentence was neither illegal nor excessive (see, People v Neish, 232 AD2d 744, 746-747; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review and, in any event, without merit. Krausman, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.